UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIA L EDUCATION AND REHABILITATIVE S E R V I C E S

26 200,-1

This letter is in response to your correspondence to Secretary Paige and Assistant
Secretary Robert H. Pastemack requesting clarification of various requirements under the
Individuals with Disabilities Education Act (IDEA). In your letter you specifically
requested clarification in the following seven areas: (1) statewide high school
proficiency assessments; (2) alternative assessments and proficiencies; (3) appropriately
configured IEP teams and authority of IEP teams to make decisions; (4) direct services by
the State Educational Agency (SEA) and remedies available under state complaint
procedures; (5) for the filing of a complaint with the SEA; (6) due process, procedural
safeguards and parents with disabilities; and (7) completeness of complaint
investigations. Although you enumerated child-specific questions within each of these
seven areas, our response is directed only toward those areas of IDEA that we feel
specifically address the general topical areas as they relate to your questions. I
understand that you have spoken with members of my staff on a number of occasions and
may have addressed some of these issues during those conversations.
1. Statewide High School Proficiency Assessments

Is it permissible under IDEA for a school district not to include a child with a
disability in the statewide high school proficiency assessment solely because the
student's special education placement is out-of-state, and/or because the student
attends a state-approved private school for students with learning disabilities in
another state?
The Individuals with Disabilities Education Act (IDEA) provides that a State must
demonstrate that children with disabilities are included in general State and district-wide
assessment programs with appropriate accommodations and modification in
administration, if necessary. 34 CFR §300.138. The IEP team is responsible for
determining how the child will participate in State and district-wide assessments of
student achievement and determines if any individual modifications in administration are
needed in order for the child to participate in the assessment. If the IEP team determines
that the child will not participate in a particular State or district-wide assessment, the IEP
team must state why the assessment is not appropriate for the child and how the child will
be assessed. This could include identifying other tests that could be used for the same
purpose or that would give the student the opportunity to achieve the same benefit. These
400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www. ed.gov
O ur m i s s i o n Is to e n s u r e e q u a l a c c e s s to e d u c a t i o n a n d to p r o m o t e e d u c a t i o n a l excellence t h r o u g h o u t the Nation.

Page 2 provisions also apply to a child with a disability placed at a private school by the public
agency as a means of providing special education and related services. Specifically, if a
public agency places or refers a child with a disability to a private school or facility for
the purpose of providing a free appropriate public education (FAPE) to that child, the
child and his or her parents have all of the rights that they would have if the child were
served at the public school. 34 CFR §300.401. Therefore, the IEP team would be
responsible for determining how the child will participate in State and district-wide
assessments and determining any appropriate modifications or accommodations needed
in order for the child to participate in the assessment. If a student is placed by his or her
parent in a private school when FAPE from a public agency program or placement is not
at issue, even one that has been approved by the State, the child and his or her parents do
not have all the rights that they would have if the child were served by the public agency
and have no individual entitlement to services under Part B. 34 CFR §§300.403(a) and
300.450-462. Therefore, the IEP team would not be required to determine how a child
with a disability will participate in State and district-wide assessments.
2. Alternative Assessments

ls it permissible under IDEA to: (1) utilize a student's goals and objectives from the
IEP and/or an education plan from the out-of-state state-approved private school as
"an alternative assessment" and to serve as "alternative proficiencies "for
graduation; (2) utilize "alternative proficiencies '" with a student who is deemed able
to take a statewide high school proficiency assessment "because the student attends
school out-of-state "; and (3)for IEP goals and objectives to be considered "an
alternative assessment "for a student who is deemed able to take a statewide high
school proficiency assessment?
IDEA does not address whether or not a student's IEP goals and objectives or an
education plan can serve as alternative proficiencies for graduation. This is an issue that
can best be addressed by the State or local school system. If a child attends an out of
state school because the child is parentally placed, there is no entitlement to the same
rights for a student who has been placed by the school district in a private placement.
An alternate assessment is an assessment designed for students with disabilities who are
unable to participate in general State or district-wide assessments, even when
accommodations or modifications in administration are provided. IDEA does not
prescribe a particular alternate assessment.

I f it is well-documented and determined by the IEP team that the student is able and
will take the statewide high school proficiency assessment, is it the school district's
responsibility under IDEA to provide either: (i) the required travel and associated
costs to get the student to either a place where the state has an approved proctor to
administer the assessment within an environment that meets the student's required
accommodations; (ii) to send a state approved proctor to the location of the student's
placement or (iii) provide for the training of the private school personnel to
administer the assessment to the student at his placement within his normal and

Page 3

customary environment and assume all associated costs so that the student's absence
from school due to travel is minimized?
Although the IDEA requires that the SEA ensures that all children with disabilities are
included in general State and district-wide assessment programs, there is no requirement
that the local agency provide transportation costs for a child to return from a parentally
placed out-of-state placement to the local education agency for the purpose of assessing
the child or provide a proctor or train out-of-state private school personnel to administer
the State or district-wide assessment to a student placed out of state by the parent.
3. Appropriately Configured IEP Team and Authority of IEP Team to Make Decisions

ls it permissible under IDEA for an individual from the school district (such as the
ex-case manager and CST supervisor/administrator) to: (1) be considered as a
member of the student's IEP team if they have never attended an IEP meeting for this
student; has not been identified on the student's IEPs as being present; listed on the
sign-in sheet as part of the students IEP team in any IEP meetings; and has not been
invited or listed as a member of the student's IEP team on the meeting notice; (2)
limit the authority of the IEP team and/or case manager/agency representative in any
way; (3) decide what services and placement the school district will provide prior to
the IEP meeting; (4) despite what the team discovers as "needs" in the forthcoming
annual review, to decide in advance of the IEP meeting what services and placement
the IEP team and/or case manager can approve; (5) limit the areas o f discussion,
described in IDEA Part B as necessary in an annual review to only certain items; and
(6) mandate that the agency representative/case manager wait to approve what the
team decided until they speak with administration?
If in fact the IEP meeting outcomes were predetermined unilaterally by anyone in or
outside the IEP team, is it possible that: despite the parents and others, including the
case manager, actively participation as part o f the IEP meeting and team, with all
procedural steps taken except for the "authority issue'" because o f the predetermined
set of services and anything beyond that requires permission o f the administration,
that the administration acted "unilaterally?"
In a situation where the school district or agency representative was not given the
authority to approve what the IEP team decided was necessary for the provision of
FAPE, or authority to make independent decisions was limited in any way in advance
of a n IEP meeting, or the agency representative/case manager was told to wait to
approve what the team decided until they spoke with administration: (a) is this
annual review meeting of the IEP team a properly configured IEP team; (b) is this
annual review meeting o f the IEP team a valid IEP meeting; and (c) would the IEP
document that resulted from this IEP meeting be a valid IEP?
Under the Part B regulations, the public agency must ensure that the IEP team for each
child with a disability consists of-

Page 41) the parent of the child;
2) at least one regular education teacher of the child (if the child is, or may be,
participating in the regular education environment);
3) at least one special education teacher of the child, or if appropriate, at least one
special education provider of the child;
4) a representative of the public agency who is (i) qualified to provide, or
supervise the provision of, specially designed instruction to meet the unique needs
of children with,disabilities; (ii) is knowledgeable about the general curriculum;
and (iii) is knowledgeable about the availability of resources of the public agency;
5) an individual who can interpret the instructional implications of evaluation
results;
6) at the discretion of the parent or the agency, other individuals who have
knowledge or special expertise regarding the child, including related services
personnel as appropriate; and
7) if appropriate, the child.
See 34 CFR §300.344(a).
The public agency may designate another public agency member of the IEP team to also
serve as the agency representative, if the criteria in 34 CFR §300.344(a)(4) are satisfied.
34 CFR §300.344(d). Appendix A to 34 CFR Part 300, question 22, clarifies that the
public agency has the discretion to determine the individual who should serve as the
public agency representative, provided that the criteria in 34 CFR §300.344(a)(4) are
satisfied. Question 22 also notes that it is important that "the agency representative have
the authority to commit agency resources and be able to ensure that whatever services are
set out in the IEP will actually be provided." The Part B regulations, however, do not
specify further which individuals may or may not serve as a "representative of the public
agency" on the IEP team. There is no specific requirement for a case manager. As long
as the Part B regulatory requirements are met, the public agency has the discretion to
determine which individual will serve as the public agency representative on the IEP
team.
Part B allows the parents or school district to have other persons who have knowledge or
special expertise regarding the child to be members of the IEP team. 34 CFR
§300.344(a)(6). Question 28 in Appendix A to 34 CFR Part 300 clarifies that the IEP
team may, at the discretion of the parent or public agency, invite other individuals who
have knowledge or special expertise regarding the child to be participants on their child's
IEP team. Under §300.344(c), the determination as to whether an individual has
knowledge or special expertise within the meaning of §300.344(a)(4), shall be made by
the parent or public agency who has invited the individual to be a member of the IEP
team. The public agency must ensure that all the individuals who are necessary to
develop an IEP that will meet the child's unique needs and ensure the provision of FAPE
to the child participate in the child's IEP meeting.
The Part B regulations lay out the IEP team's duties when developing and reviewing an
IEP. 34 CFR 9300.346 and §300.343(c). The IEP team participates in an IEP meeting
that enables all participants to make joint informed decisions regarding the child's needs

P-age 5
and appropriate goals as well as the services needed to support and achieve the agreed
upon goals. Decisions regarding a student's special education and related service needs
and his or her placement cannot be predetermined prior to the IEP team meeting.
Although agency staff may come to an IEP meeting prepared with evaluation findings
and proposed recommendations regarding IEP content, the public agency must make it
clear to the parents at the beginning of the meeting that the services proposed by the
agency are only recommendations for review and discussion with the parent. See
Question 32 in Appendix A to 34 CFR Part 300.
The Part B regulations require public agencies to ensure that during a review or revision
of a child's IEP, the IEP team determines whether the annual goals are being achieved,
revises the IEP if appropriate to address any lack of expected progress toward the annual
goals and in the general curriculum, if appropriate, the result of any reevaluation,
information about the child provided to, or by, the parents, the child's anticipated needs,
and discusses other matters. 34 CFR §300.343(c). Since the regulations provide for the
discussion of"other matters" during an annual IEP meeting, in general, most matters
concerning the student that a team member raises may be discussed.
Under the IDEA, States are required to provide all children with disabilities with a free
appropriate public education (FAPE). FAPE is defined as special education and related
services that are provided at public expense, that meet the standards of the State
educational agency, include an appropriate preschool, elementary, or secondary school
education in the State involved and are provided in conformity with the IEP.
20 U.S.C.§ 1401(18); 34 CFR §300.13. Further, the Part B regulations require that at the
beginning of each school year, each public agency shall have an IEP in effect for each
child with a disability within its jurisdiction. Each public agency is required to ensure
that an IEP is in effect before special education and related services are provided and that
the IEP is implemented as soon as possible following the IEP meetings. 34 CFR
§300.342.
4. Direct Services by the SEA and Remedies Available Under State Complaint

Procedures

Under IDEA state complaint procedures, is it permissible: (1) to provide direct
services to a student as a portion of the 'relief" if the state finds that the patterns and
practices of the school district are noncompliant over a period of years which justify
this action; (2)for the SEA to provide as part of their "individual" relief, an
independent child study team either paid for by the LEA or by Direct Services
through the SEA; and (3)for the SEA to provide as part of their "individual" relief,
an independent child study team either paid for by the LEA or by Direct Services
through the SEA if the state finds that the patterns and practices of the school district
are noncompliant over a period of years which justify this action?
IDEA does not address specific remedies for complaints. Under the state complaint
procedures defined at 34 CFR §300.660(b) in resolving complaints in which it has found
a failure to provide appropriate services, an SEA, pursuant to its general supervisory

Page 6
authority under Part B of IDEA, must address (1) how to remediate the denial of those
services, including as appropriate, the awarding of monetary reimbursement or other
corrective action appropriate to the needs of the child; and (2) appropriate future
provision of services for all children with disabilities. How a State resolves such matters
depends on the specific facts and circumstances. If parents are dissatisfied with the relief
provided and the matter is one described in §300.503(a)(1)-(2) (relating to the
identification, evaluation, or educational placement of a child with a disability, or the
provision of FAPE to the child), they can file a due process complaint and seek relief
from a due process heating officer. See 34 CFR §300.507(a).
5. Provide for the Filing of a Complaint with the SEA
*

Is it impermissible under IDEA for an SEA to allow an individual to submit a
complaint in "alternative formats "?
Is it permissible under IDEA to provide as an accommodation for a parent with a
disability for submission of a state complaint via a personal interview or conversation
with the state representative with audiotape backup of the interview as
"documentation" of the requested complaint?
Would it be impermissible under IDEA to allow a parent with a disability an
extension of time (within 4 days of 1 year statute of limitations) in which to submit the
complaint if: (1) the SEA has denied the requested accommodation (e.g. audiotape of
verbal filing with the SEA representative for documentation of filing of complaint);
(2) the parent provides documentation that the violations are continuing," and (3) the
parent requests relief in the form of compensatory services?

Part B of the IDEA neither requires nor precludes that an SEA allow the filing of a State
complaint in an alternative format. There is nothing in Part B of the IDEA that would
prevent an SEA from treating as a "complaint" information that is received in an
alternative format from individuals with disabilities nor is there anything to prevent the
SEA from providing assistance to enable individuals with disabilities to file written
complaints. Under the Part B regulations at 34 CFR §300.662(a), an organization or
individual may file a signed written complaint under the procedures described in the State
complaint procedures at §§300.660-300.661. This provision must be read in conjunction
with the requirements of Section 504 of the Rehabilitation Act of 1973 (Section 504) and
Title II of the Americans with Disabilities Act of 1990 (Title II) regarding
communication with individuals with disabilities. Section 504 prohibits disability
discrimination by recipients of Federal financial assistance and Title II prohibits
disability discrimination by public entities, regardless of receipt of Federal financial
assistance. Section 504 and Title II require that school districts ensure that, among other
things, individuals with disabilities are not denied the opportunity to participate in or
benefit from an aid, benefit, or service. 34 CFR § 104.4(b)(1)(i)-(iv); 28 CFR
§35.130(b)(1)(i)-(iv). Under Title II and Section 504, the SEA must take appropriate
steps to ensure that communication with individuals with disabilities are as effective as
communications with others, including furnishing appropriate auxiliary aids and services

Page 7
necessary to file a State complaint. Under Title II, the SEA must give primary
consideration to the specific types of auxiliary aids or services requested by such
individuals. See 28 CFR §35.160 (2002). Therefore, it would not be inconsistent with
Part B for an SEA to provide a parent with disabilities who requires it, an auxiliary aid of
transcribing a complaint from an alternate format, such as an interview or audiotape, into
a written complaint for the parent to sign or otherwise authenticate.
With regard to the time limitation for filing complaints with an SEA or public agency, the
Part B regulations require that the complaint:
allege a violation that occurred not more than one year prior to the date that the
complaint is received...unless a longer period is reasonable because the violation
is continuing, or the complainant is requesting compensatory services for a
violation that occurred not more thank three years prior to the date the complaint
is received...
34 CFR §300.662(c). Thus, if a complainant provides evidence of a continuing violation
or seeks relief in the form of compensatory services for a violation that occurred not more
than three years prior to the date the complaint is received, the regulations would permit
the State to accept the complaint even if it was filed more than one year after the alleged
violation.
If an individual with disabilities believes that the SEA has violated Section 504 or Title II
by failing to provide a needed auxiliary aid or service in order to allow them to file a
State complaint, they may contact the Regional Office for Civil Rights at 75 Park Place,
14th Floor, New York, New York 10007-21466 at 212 637-6466, FAX: 212 264-3803;
TDD: 870-521-2172; email: OCR_NewYork@ed.gov.
6. Due Process, Procedural Safeguards and Parents with Disabilities

Is it permissible under IDEA for an SEA to: (1) make provisions for legal
representation (a qualified lay advocate or attorney who specializes in or has
experience in the area of special education) in a due process hearing, mediation, or
state complaint process as an accommodation for a parent with a disability, which
prevents them from representing their child or themselves pro se in a due process
hearing; (2) utilize IDEA funds to provide for legal representation (a qualified lay
advocate or attorney who specializes in or has experience in the area of special
education) in a due process hearing, mediation, or state complaint process as an
accommodation for a parent with a disability, which prevents them from representing
their child or themselves pro se in a due process hearing?\
1fit is permissible under IDEA to provide representation as described in #1 and #2
above, and an SEA refused to provide this accommodation, where would a parent
appeal for financial assistance in gaining the representation required
The procedural safeguards provision described at 34 CFR §300.507(a)(3) allows that
when a due process hearing is requested, the public agency shall inform the parent of any

Page8
free or 'low-cost legal and other relevant services available in the area if ( 1) the parent
requests the information or (2) the parent or the agency initiates a hearing. The final
regulations implementing IDEA do not permit the SEA to use Part B funds to provide or
pay for legal representation for any complainant under any circumstances. (See 34 CFR
§300.621 for allowable costs.) Funds under Part B of the IDEA may not be used to pay
attorneys' fees or costs of a party related to an action under section 615 of the Act and
subpart E of this part. (See 34 CFR §300.513(b)(1) for attorney's fees.)
7. Completeness of Complaint Investigations

If an individual files a very broad state complaint alleging "denial of FAPE' due to
gross procedural violations by the school district, stating in their complaint the
violations are "too numerous to delineate here," is the SEA responsible for: (1)
identifying all the procedural violations within the documentation given to them by
the complainant or must the complainant find and identify/allege every single
violation for the SEA; and (2) identifying all the procedural violations within the
documentation given to them by the complainant in order to receive a finding of facts
on all the violations?
If an individual files a complaint alleging 3 or 4 violations by the LEA and the
documentation provided to the SEA contains information which clearly reveals many
more serious violations over multiple years, is the SEA responsible for documenting
those violations not alleged in the complaint but found during their "investigation"
and insuring that the violations are placed in the finding of facts and subsequent
corrective action ?
An SEA finds a school district in noncompliance for not having a complete IEP in
place and issues a corrective action plan directing the school district to hold an IEP
meeting and put in place an appropriate and complete IEP, which includes all the
components required under IDEA and NJ State Regulations. The LEA develops a
corrective action and as part of the approval process the LEA forwards a copy of the
student's IEP. In the SEA 's review of the IEP for corrective action to insure all
components of the IEP are present, is the state also responsible for noting and
correcting any blatant violations in the content of the IEP or are they limited to only
insuring that the previous violations are corrected?
See response to #5. In filing a complaint, the state complaint procedures require that for
an individual or organization filing a signed written complaint, the complaint must
include: (1) a statement that a public agency has violated a requirement of Part B of the
Act and (2) the facts on which the statement is based. 34 CFR §300.662(b). The SEA
must issue a written decision to the complainant that addresses each allegation in the
complaint and contains (1) findings of fact and conclusions and (2) the reasons for the
SEA's final decision. 34 CFR §300.661(a)(4). Given these requirements, it is incumbent
upon the complainant to clearly identify each allegation and supporting facts in order for
the SEA to review all relevant information in a timely manner.

Page 9The SEA is responsible for monitoring and ensuring that the requirements of the IDEA
are met. See 20 U.S.C. §1412(a)(11); 20 U.S.C. §1232d(b)(3). If, in the course of its
complaint resolution, the SEA uncovers other violations not alleged in the complaint, the
State has a duty to enforce the obligations under the IDEA but there is no requirement
that the SEA's decision address or make specific findings with respect to these other
violations that were not alleged in the complaint. See 34 CFR §300.661(a)(4). Lastly,
the SEA complaint procedures must include procedures for effective implementation of
the SEA's final decision, including (1) technical assistance activities with the LEA; (2)
negotiations and; (3) additional corrective actions to achieve compliance. 34 CFR
§300.66 l(b)(2).
We hope that the above information is helpful. If you have specific allegations of
violations of Part B of IDEA, you may file a signed written complaint with the New
Jersey Department of Education, Office of Special Education Programs at P.O. Box 500,
Trenton, New Jersey 08625.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
cc: Barbara Gantwerk
New Jersey State Director of Special Education

